          Case:
         Case   20-15199, 01/07/2021,
              4:18-cv-05080-JST       ID: 11956230,
                                  Document          DktEntry:
                                             107 Filed        9, Page
                                                       01/07/21   Page11ofof22

                    UNITED STATES COURT OF APPEALS
                                                                        FILED
                              FOR THE NINTH CIRCUIT
                                                                        JAN 07 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS




 U.S. SECURITIES & EXCHANGE                       No. 20-15199
 COMMISSION,
                                                  D.C. No. 4:18-cv-05080-JST
                Plaintiff - Appellee,
                                                  U.S. District Court for Northern
   v.                                             California, Oakland

 MICHAEL BRENT ROTHENBERG,                        ORDER

                Defendant - Appellant,

  and

 ROTHENBERG VENTURES LLC,
 FKA Frontier Technology Venture
 Capital LLC, FKA Rothenberg Ventures
 Management Company, LLC,

                Defendant.


        A review of the docket demonstrates that appellant has failed to file the

opening brief in this case.

        Pursuant to Ninth Circuit Rule 42-1, this appeal is dismissed for failure to

prosecute.

        This order served on the district court shall, 21 days after the date of the

order, act as the mandate of this court.
 Case:
Case   20-15199, 01/07/2021,
     4:18-cv-05080-JST       ID: 11956230,
                         Document          DktEntry:
                                    107 Filed        9, Page
                                              01/07/21   Page22ofof22

                                      FOR THE COURT:

                                      MOLLY C. DWYER
                                      CLERK OF COURT

                                      By: Omar Cubillos
                                      Deputy Clerk
                                      Ninth Circuit Rule 27-7
